

[a6intellectualpropert_image1.jpg]
Exhibit D


Intellectual Property Agreement
IMPORTANT: To be completed and returned to your Hiring Manager


THIS AGREEMENT is entered into this 11th day of November, 2010 between
SuperMedia
(“Company”), and Delbert Humenik (“Employee”).


WHEREAS, Employee desires to be employed by Company in a capacity in which
Employee may receive or contribute to confidential information; and


WHEREAS, Employee or Company may have or may in the future develop and use
valuable technical and non- technical information which the Company may wish to
protect either by patents, copyrights and/or by keeping it secret and
confidential;


NOW THEREFORE, in consideration of Employee's employment it is Agreed as
follows:


1.


Inventions, Discoveries and Improvements - Employee shall disclose promptly to
Company or its nominee any and all inventions, discoveries, improvements, works
of authorship, and computer or other apparatus programs (collectively
"Innovations") whether or not patentable, copyrightable, or susceptible to other
forms of protection, conceived of or made by Employee in the course of
employment with Company, and assigns and agrees to assign all interest therein
to Company or its nominee. An Innovation will be deemed to have been made in the
course of employment unless the Innovation (1) was developed on the employee's
own time, (2) outside Employee’s regular or assigned duties for Company, and (3)
no Company equipment, facility, or proprietary information of the Company was
used. Employee further agrees, without charge to Company but at its expense, to
execute at the Company's option a specific assignment to the Company of all
rights, title, and interest to such Innovations and agrees to execute all
applications or other forms of protection for such Innovations in the United
States and in other countries.


2.


Non-disclosure -The Employee covenants and agrees that the Employee will not
(except as required in the course of employment with the Company), while in the
employ of the Company or thereafter, communicate or divulge to, or use for the
benefit of him or herself or any other person, firm, association, or
corporation,
without the written consent of the Company, any proprietary information
concerning any inventions, discoveries, improvements, processes, formulas,
apparatus, computer programs, equipment, methods, trade secrets, research data,
rate and cost data, circuit layouts, daily addenda, personnel data, identities
of users or purchasers of the Company's products or services, customer billing
or other proprietary matters possessed, owned, or used by the Company or its
affiliates, including proprietary information of a third party which the Company
is bound to protect that may be communicated to, acquired by, or learned of or
developed by the Employee in the course of or as a result of his or her
employment with the Company. All records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, documents, equipment, and the
like relating to the business of Company, which Employee shall use or prepare
shall remain the sole property of the Company.


3.


Proprietary Information of Third Parties - Employee covenants and agrees that
the Employee will not bring to the Company any confidential materials or
documents of any third party, including any former employer, or utilize or
disclose any propriety information of any such third party, without such third
party's written authorization.


4.


Documentation - Upon termination of employment, Employee shall promptly deliver
to the Company all confidential drawings, blueprints, manuals, letters, notes,
notebooks, reports, computer discs and other computer formatted information, and
copies thereof, and all other materials of a secret or confidential nature
relating to the Company's business which are in the possession or under the
control of Employee.





--------------------------------------------------------------------------------



EMPLOYEE INTELLECTUAL PROPERTY AGREEMENT


5.
Existing Works - Employee declares that Employee has listed on this page all
copyrighted and potentially copyrightable, and all unpatented but potentially
patentable, innovations conceived by Employee before the date of this Agreement
that have not been assigned to a former employer, but which are excepted from
the obligations of this Agreement. Employee and Company have both initiated any
such listed items.


6.
Entire Agreement - The protection and rights provided to Company herein are in
addition to and not in derogation of any protection or rights of the Company
already existing at common law or set forth in any agreement or other
undertaking previously agreed to by Employee. Except as set forth in the
preceding sentence, this Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merge all
prior discussion between them, and neither of the parties will be bound by any
understandings, modifications, and amendments except as expressly provided
herein or as duly set forth on or subsequent to the effective date hereof in
writing and signed by the parties as well as the Company.


7.
Construction - This Agreement shall be governed by the laws of the State of
    .


8.
If any provision or provisions hereof shall be deemed invalid or unenforceable,
either in whole or in part, this Agreement shall be deemed amended to delete or
modify, as necessary, the offending provision or provisions and to alter the
bounds thereof in order to render it valid and enforceable.


9.
No Contract of Continued Employment - Employee acknowledges that nothing
contained in this Agreement shall be deemed to require the Company to continue
Employee's employment. Employee further agrees that this Agreement shall survive
any discharge and may be disclosed to Employee's future employer.




IN WITNESS WHEREOF, the parties intending to be legally bound hereby have signed
this agreement as of the date written above.


WITNESS my hand and seal as of this date.



/s/ Del Humenik 11-16-2010
 
Employee’s Signature Date
Supervisor or other Authorized Signature
Del Humenik
 
Employee’s Name (Print)
Name of Signature Above (Print)
EVP Sales East








SuperMedia


Employing Company
Employee’s Title (Print)
Redacted
Employee’s Social Security Number





